 620DECISIONSOF NATIONALLABOR RELATIONS BOARDBay Medical Center,Inc.andLocal 486,InternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen,and Helpers of America,Ind., Petition-er.)Cases 7-RC-12687, 7-RC-12734, and 7-RC-12740June 18, 1975DECISION,ORDER,AND DIRECTIONOF ELECTIONUpon petitions duly filed pursuant to Section 9(c)of the National Labor Relations Act, as amended, ahearing inthese consolidated cases was held beforeHearing Officer Charles F. Morris of the NationalLaborRelationsBoard. Following the close of thehearing, the Regional Director for Region 7 trans-ferred these consolidatedcasesto the Board fordecision.Thereafter, the Employer, the Petitioner,and theIntervenors filed briefs.The Board has reviewed the Hearing Officer'srulingsmadeat the hearing and fmds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, includ-ing the briefs filed herein, the Board finds:1.The parties stipulated that the Employer is anonprofit corporation engaged in the operation ofhospitalsin Bay City, Michigan. During the calendaryear preceding the hearing, the Employer receivedgross revenues in excessof $500,000 and during thesame perioditpurchasedin excessof $20,000 ingoods andsupplies from concerns located outside theStateofMichigan.Accordingly, in view of theEmployer's substantialeffect on commerce, we findthat it is engaged in commercewithin the meaning ofthe Act and that it will effectuate the policies of theAct to assert jurisdiction in this proceeding.2.The labororganizationsinvolved claim torepresentcertain employees of the Employer.3.A question affecting commerce exists concern-ing the representationof certain employees of theEmployer withinthe meaningof Section 9(c)(1) andSection 2(6) and (7) of the Act.4.SinceJuly 1972, the Employer has operatedtwo hospitals,Mercy and General, located approxi-mately1-1/2 miles apart.Prior to July 1972, Mercywas a nonprofit corporation operated by the Sistersof Mercy and General was a nonprofit corporationoperatedby a private board oftrustees.The Staterefused torelicenseeitherMercy or General becausetheir buildings were too old. Therefore, in July 1972,the Employer acquired both hospitals, merged theminto a single corporation, and was granted a singleoperating license by the State. A condition of thelicense is that the Employer erect a new building tohouse the complete operations of Mercy and Generalby 1977. Planning for such a facility began inSeptember 1974. Architect's plans were drawn andapproved and financing has been arranged. Groundbreaking is scheduled for June 1975.The Employer administers the operations of itsMercy and General "divisions" from a centraladministrative office. Corporate affairs are managedby a president, vice president, and board of trustees.Operationally, an administrator and a personnel andlabor relationsmanager establish and administercommon personnel and labor relations policies for allemployees.Thus, all employees at Mercy andGeneral share common wage scales, fringe benefitprograms, job classifications, duties, working condi-tions, and rules, all of which are set forth in anemployee manual.While most employees are hired for a particularhospital, some hiring is done centrally, with subse-quent assignment to either Mercy or General, and allhiring policies and procedures are established cen-trally.Job openings at both hospitals are open tobidding by employees at both,` and the recordcontains evidence that an undisclosed number offull-time employees at each hospital work as part-time employees at the other hospital. In addition, therecord establishes a degree of employee interchangein the nursing, x-ray,maintenance, and dietarydepartments at both hospitals and the merger ofseveral medical service departments.2The Employer has executed collective-bargainingagreements with several unions, none of which hasbeen certified by the Board. These unions haverepresented various segments of employees at Gener-al since at least July 1972, and continue to representthem at the present time. Thus, the Employer hascollective-bargainingagreementswith IntervenorMLPNA covering all LPN's at General, which runsfromMarch 1, 1974, to February 28, 1977; withIntervenorLocal 688 covering all housekeeping,maintenance, and dietary employees, nurses aides,ward secretaries, and orderlies employed at General,which runs from March 8, 1974, to January 1, 1977;and with Michigan Nurses Association covering allregistered nurses at General, which runs from March1, 1974, to December 31, 1976.IHospital Employees'Division,Service Employees International Union,with respect to various of the petitions,on the basis of sufficient showings ofLocal 79, AFL-CIO (hereinafter referred to as Local 79); Catering Industry,interest.HospitalWorkers and Bartenders Union, Local 688, AFL-CIO (hereinafter2While most medical service departments at Mercy and General havereferred to as Local 688); and Michigan Licensed Practical Nursesnot merged,the record indicated that at the time of the hearing theOb-Gyn,Association(hereinafter referred to as MLPNA)were granted interventionemergency and ambulance services,admissions,purchasing,and storage218 NLRB No. 100departments at both hospitals had beenmerged into singlerespectivedepartments. BAY MEDICAL CENTER, INC.621InCases 7-RC-12687 and 7-RC-12734, thePetitioner - has filed petitions seeking to representseparate unitsof technical employees at Mercy andGeneral who are presently unrepresented for collec-tive-bargaining purposes. Alternatively, the Petition-er has expressed a willingness to represent a singleoverall unit of technical employees at both hospitals.In Case 7-RC-12740, the Petitioner seeks to repre-sent a unitof housekeepers, janitors, and linen aidesat Mercy.3Cases 7-RC-12687 and 7-RC-12734:The recordestablishes that technical employees employed atMercy and General work exclusively in their respec-tive departments and have little or no contact withother hospital employees. All technical employeesare separately supervised by fellow technicians andall have had 2 or 3 years of specialized training in ajunior college or university and a year of in-servicetrainingata hospital.Theirwork consists ofperforming highly specialized technical tests andprocedures to obtain information used by doctors inconnection with the care and treatment of patients.Although some technical employees have obtainedcertification from various private associations, thereis no statelicensing requirement for technicians, andall technical employees, regardless of certification,perform identical work.Based on the above evidence, which establishesthat the technical employees share a community ofinterestamong themselves, we find that a unitconsistingof all technical employees would beappropriate in this case. However, in view of thefactors discussed above which establish functionalintegration between the operations of Mercy andGeneral, i.e., common overall supervision, commonpersonneland labor relations policies, commonwages, benefits, duties, and job classifications sharedby all employees, open bidding by-employees at bothhospitals for jobs at either one, and substantialemployee transfer and integration between facilities,including themerger of several departments intosingle ones, and that the two hospitals eventually willbe merged into one in a couple of years, we find thatthe appropriate bargaining unit should encompasstechnical employees at both hospitals. Accordingly,we conclude that a single overall unit of all technicalemployees employed by the Employer at Mercy and3The Employerapparently agreeswiththe Petitioner that an alltechnical unit at General is appropriate,but argues that the other petitionsbe dismissed becausethey,,seek artificial fragmented units of employees atMercy, Intervenor Local 79 urges that all the petitions be dismissed,contending that the Employer is in reality operating two separate hospitalsand that the appropriate units should consist of all patient care employees atGeneral and all unrepresented patient care employees at Mercy. IntervenorLocal 688 contends that its contract covering housekeeping and mainte-nance employees at General is a'bar to an election im Case7-RC-12740 andGeneral is appropriate and we shall direct an electiontherein.In doing so, however, we recognize that inBarnertMemorialHospitalCenter,4andSt.Catherine'sHospital of Dominican Sisters of Kenosha,Wisconsin,Inc.,5a majority of the Board found appropriateunits of technical employees including LPN's. Whilea majority of the Board still adheres to the view thatLPN's properly belong in a unit with other technicalemployees, it is not so wedded to it that it will blindlyrequire the inclusion of LPN's in every situation inwhich a unit of technical employees is sought.Exception will be made where circumstances warrantit.The instant case, in our view, qualifies as such anexception.Thus, we find, for the reasons set forthbelow, that in this case it would be error to includeLPN's in the technical unit found appropriate above.In reaching its decision to include LPN's in thetechnical unit inSt.Catherine's,the Board majorityreliedon,inter alia,the absence of any separatebargaining history for the LPN's. In the instant case,the record indicates an established bargaining historyamong the LPN's at General who are currentlyrepresented for collective-bargaining purposes byIntervenorMLPNA, which has a contract with theEmployer that' will not expire until February 1, 1977.We do not desire to upset the stability inherent inthat bargaining relationship by disenfranchising theLPN's at General and including them in the abovetechnical unit. Nor do we think it proper to includein the above technical unit the LPN's at Mercy whoare currently unrepresented. Such a finding wouldhave the anomalous effect of fractionalizing therepresentationof the LPN's employed by theEmployer, a state of affairs which we are congres-sionallymandated to avoid. (However, we wish toreiterate that our exclusion of LPN's from thistechnicalunit is restricted to the facts of thisparticular case.)The parties could not agree on the placement in thetechnicalunitof several individualswhom theEmployer contends are supervisors.The Employer argues that the section heads in thelaboratory are supervisors, contending that theyparticipate in the hiring process and in the evaluationand promotion of employees. The record establishesthat,while they have not regularly participated in thehiring process, section heads have recently beenfurther arguesthat the employeessought in that petition should be accretedto the existing unit of similarly classified employees at General.IntervenorMLPNAargues that the unrepresentedLPN's at Mercy shouldbe accretedto its unitof LPN's at Generaland furthercontendsthat LPN'sshould berepresented in a bargaining unit separate from allotherhospital'employees.4Nathan and Miriam Barnert Memorial Hospital Association d/blaBarnert MemorialHospital Center,217 NLRB No. 132 (1975).5St.Catherine'sHospitalof DominicanSisters of Kenosha,Wisconsin,Inc.,217 NLRB No. 133 (1975). 622DECISIONSOF NATIONALLABOR RELATIONS BOARDpresent at employment interviews and were asked tomake recommendations regarding the hiring of thelast three applicants. These recommendations werefollowed.The record also establishes that sectionheads evaluate the work performance of employeesand recommend them for promotions, and that theserecommendations have always been followed. Inaddition, section heads give verbal warnings toemployees concerning tardiness and absenteeism,althoughmore severe disciplinary matters are re-ferred to the division supervisor or lab administratorwho has final authority over such matters as well asover workassignments,overtime, early dismissals,and time off. However, inasmuch as the recordestablishes that the section heads participate in thehiring of employees, evaluate them and effectivelyrecommend promotions, we find that they exercisesupervisory authority and are therefore supervisorswithin the meaning of the Act. We shall thereforeexclude them from the unit.The record establishes that the two senior x-raytechnicians/assistantsupervisors, one each at Mercyand General, spend about one-fourth of their timefilling in for the division supervisor, but only inlimited respects.While the Employer contends thatthese individuals are authorized to exercise the fullscope of supervisory authority regularly exercised bythe division supervisors, the record establishes thatthey do not in fact exercise any such authority butmerely route patients to preassigned rooms. Therecord further establishes that senior x-ray techni-cians/assistantsupervisors are laboratory techniciansand receive the same rate of pay as other laboratorytechnicians.Accordingly, we find that to the extentthat these individuals direct the work of othertechnicians in the laboratory they do so merely in thecapacity of leadman as a result of their being moreexperienced than other technicians.We thereforeconclude that senior x-ray technicians/assistantsupervisors are not supervisors within the meaning oftheAct and we shall include them in the abovetechnical unit.The Employer contends that the nuclear medicinesupervisor should be excluded from the Act on thebasis of alleged supervisory status. However, therecord is inadequate for us to determine the extent ofthe supervisory authority exercised by the nuclearmedicine supervisor or the extent of his possibleprofessional status. The only thing the record showsis that the nuclear medicine supervisor works in thenuclear medicine department' which is part of theradiology department. Prior to this year, he workedalone,but during that time four other technicians,who received training elsewhere, have begun workingin the nuclear medicine department on a rotatingbasis.While the record indicates that the nuclearmedicine supervisor gives routine and instructionaldirection and help to the rotating technicians, therecord does not establish with clarity whether thenuclear medicine supervisorexercisesany superviso-ry authority over these other technicians. According-ly,under the above circumstances, we shall permitthe nuclear medicine supervisor to vote subject tochallenge.The Employer would also exclude the x-ray officesupervisors from the unit because of their allegedsupervisory authority over certain laboratory em-ployees. The record establishes that the x-ray officesupervisors are clerical employees working in the x-ray department. They perform no duties which areperformed by technicians; rather, their duties arerestricted to typing papers for the radiologists anddirecting thework of other laboratory clericalemployees, known as transcribers, who also typereports for the radiologists. In view of this evidence,we need not pass upon the question of whether thesupervisory authority, if any, exercised by the x-rayoffice supervisors over the transcribers warrants theirexclusion from the above technicalunit inasmuch asthe record adequately establishes that the x-ray officesupervisors are clerical rather than technical employ-ees.Accordingly, we shall exclude the x-ray officesupervisors from the technical unit herein.The Petitioner took no position concerning theplacement of x-ray department students and theEmployer urged that they be excluded from any unitfound appropriate. The recordestablishesthat thesestudents receive training in the laboratory but receiveno pay or fringe benefits. Therefore, we find thatthey do not share a community of interest with thetechnicianswho comprise the unit herein foundappropriate and we shall exclude x-ray departmentstudents from the unit.Accordingly, for the reasons stated above andupon the entire record, we find that the followingemployees of the Employer constitute an appropriateunit for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act:All technical employees employed by the Em-ployer at its Mercy and General Divisions, BayCity,Michigan; but excluding all other employ-ees, guards, and supervisors as defined in the Act.Case 7-RC-12740.-Based on the record evidence,we find that the petitioned-for unit of housekeepers,janitors, and linen aides at Mercy is inappropriateand the petition should bedismissed.Ordinarily,because of the factors establishing functionalintegra-tion between the operations of Mercy and General,we would, as we did concerning the technicalemployees, find that any service andmaintenance BAY MEDICAL CENTER, INC.623unit sought should encompass employees at bothhospitals, and thus this petition would be dismissedbecause it seeks a unit substantially less than thatone. However, as noted previously, because many ofthe service and maintenance employees at Generalare currently represented for collective-bargainingpurposes under contracts which will not expire until1977, we have no desire to disturb the stability of thebargaining relationship presently existing concerningthose employees by fmding that a single unit ofservice and maintenance employees at both hospitalsis the only appropriate one.6 In any event, for thepurposes of this case we do not find it necessary todecide the appropriateness of the above petitioned-for unit on that basis. The instant petition does noteven seek to encompass all of the service andmaintenance employees at Mercy, the facility atwhich the petitioned-for employees are working, butinstead seeks to represent a fragmented part of sucha unit.7 Thus, assumingarguendothat a separate unitofallservice and maintenance employees at Mercywould be appropriate under the circumstances here,where similar classifications at General are currentlyrepresented in a separate unit under a contracteffective until 1977, we still could not find the morelimited unit sought to be appropriates Accordingly,we shall dismiss the petition.ORDERIt is hereby ordered that the petition in Case 7-RC-12740 be, and it hereby is, dismissed.[Directionof Election omitted from publica-tion.]9,10MEMBERS KENNEDY AND PENELLO, dissenting:For the reasons set forth in our dissent inBarnertMemorial Hospital Center,11we disagree with our6We also do not wish to disturb the other bargaining units, discussedabove, previously established at the two hospitals by virtue of separatebargaining histories.Those units are not now before us for consideration.However,this should not be taken to mean that in the future,if the issue asto their respective appropriateness is properly and timely raised, we willplace our imprimatur on such preexisting units.7SeeNewingtonChildren's Hospital,217 NLRB No. 134 (1975).a Our finding herein should not be construed as indicating our approvalor disapproval of a separate unit of service and maintenance employees atMercy. In the circumstances of this case,we need not, and do not, decidethat issue.It is sufficient for our purposes here to note that the petitioned-for unit is inappropriate.9 [Excelsiorfn. omitted from publication.]10Neither Intervenor Local 688 nor IntervenorMLPNA expressed anyinterest in participating in an election among technical employees.11 217 NLRB No. 132 (1975).12 217 NLRB No. 133 (1975).13LPN's at General are currently represented for collective-bargainingpurposesby Intervenor MLPNA, which has a contract with the Employerthat will not expire until February 1, 1977.14 In both the House and Senate Reports concerning the health carecolleagues'fmding that a single unit of all technicalemployees employed by the Employer at Mercy andGeneral is appropriate. We agree, however, with theirdecision to dismiss the petition for a unit ofhousekeepers, janitors, and linen aides at Mercy.In fmding the overall technical unit to be appropri-ate herein, our colleagues conclude "that in this caseitwould be error to include LPN's in the technicalunit." By failing to include the LPN's, our colleaguesappear to be departing from their majority position,as stated inBarnert, supra,and inSt.Catherine'sHospital of Dominican Sisters of Kenosha,Wisconsin,Inc.,12wherein it was held that technical employeeunits must include LPN's. Our colleagues attempt tojustify their exclusion of LPN's by labeling theinstant case as an exception to the general rule.13In our judgment, the granting of a separate unit fortechnical employees,whether or not it includesLPN's, is contrary to the congressional mandate toavoid undue proliferation of bargaining units in thehealth care industry.14 Mindful of the clear mandatefrom Congress to establish broad units in thisindustry, we would require all technical employees tobe included in a broad service and maintenanceunit.15Accordingly, we would dismiss the petitionsseeking to represent separate units of technicalemployees at Mercy and General.Our colleagues have properly decided todismissthe petition for a unit of housekeepers, janitors, andlinen aides at Mercy.16 In dismissingthe petition, themajority notes that the Petitioner seeks to representonly a fragmented portion of the service andmaintenance employees at Mercy. Assumingarguen-dothat a separate unit of all service and maintenanceemployees at Mercy would be appropriate under thecircumstancesherein, the majority concludes that theamendments,Congress expressly approved of the Board'sdecision inExtendicareof West Virginia, Inc., d/b/a St. Luke's Hospital,203 NLRB1232 (1973),to establish broader units in this industry by includingtechnical employees in a unit of service and maintenance employees. S.Rept 93-766, 93d Cong., 2dsess. 5(1974);H. Rept. 93-1051, 93d Cong. 2dsess. 7(1974).15 See Member Penello's separate concurring opinion inMount AiryFoundation,d/b/a MountAiry PsychiatricCenter,217 NLRB No. 137 (1975).See also fn. 11 in Member Kennedy's dissent inMount Airy,wherein hestated that he is "in complete agreement with the views expressed byMember Penello in his separate opinion with respect to the inclusion of`licensed,certified,or registered' employeesand the LPN's in a service andmaintenance unit."16 In view of the peculiar circumstances of this case,where service andmaintenance employees at General are currently represented for collective-bargaining purposes under contracts which will not expireuntil 1977, weagree with our colleagues'decision finding it unnecessary to decide theappropriatenessof the abovepetitioned-for unit on the basis that a singleunit of service and maintenance employees at both hospitals is the onlyappropriate one. 624DECISIONSOF NATIONALLABOR RELATIONS BOARDpetition would have to be dismissed because of itsassumingarguendothat a service and maintenancefailure to include all service and maintenanceunit would be appropriate under the circumstancesemployees employed at Mercy.We agree with thisof this case, we would require, unlike our colleagues,conclusion as stated by our colleagues.However,that all technical employees be included in the unit.